                                                                               FILED
                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA 2fl|e DEC I I PM 3^ 53

                                   DUBLIN DIVISION
                                                                      CLERK.
                                                                           so.^snir GA.
RICKY LEWIS WILSON,

              Plaintiff,

                                                        CV 316-040


WILLIAM DANFORTH,Former Warden;
FRED GAMMAGE,Deputy Warden of
Security, Telfair State Prison; ROBERT
TOOLE,Field Operations Officer, Georgia
Department of Corrections; TERENCE
KILPATRICK, Unit Manager, Telfair
State Prison; ZACHARY MIXON,
Sergeant of CERT Team, Telfair State
Prison; PHILLIP HALL, Warden; and
RODNEY MCCLOUD, Unit Manager,

              Defendants.




                                        ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DENIES Plaintiffs motion foi:,.a-temporary restraining order. (Doc. no. 114.)

       SO ORDERED this //^da5^fDecember, 2018, at Augusta, Georgia.


                                                             DISTRICT JUDG
